Citation Nr: 1532610	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include attention deficit disorder, major depressive disorder, social anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the case in February 2013 and July 2014 to afford the Veteran VA medical examinations and opinions.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  During the period on appeal, the clinical signs and symptoms associated with the Veteran's acquired psychiatric disorder more nearly approximate occupational and social impairment with deficiencies in most areas of work, family relations, and mood, but does not cause total occupational and social impairment.

2.  Service connection is currently in effect for an acquired psychiatric disorder evaluated as 70 percent disabling, through this decision, postoperative residuals of a left and right wrist injury, rated as 20 and 10 percent disabling, respectively, hypertension evaluated as 10 percent disabling, and left and right wrist scars, both evaluated as 10 percent disabling; the Veteran has a combined 80 percent rating.

3.  The Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.





CONCLUSIONS OF LAW

1.  During the period on appeal, the criteria for an initial 70 percent rating, but not higher, for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for assignment of a total disability rating based on individual unemployability are met.  38 C.F.R. §§ 3.340, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The claim for entitlement to a TDIU has been granted to the maximum extent possible, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a higher initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Pursuant to the Board's February 2013 and July 2014 Remands, the Appeals Management Center (AMC) afforded the Veteran VA rating examinations for his service-connected disabilities and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2013 and July 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).



A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, an April 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in September 2008, August 2013, September 2014, and July 2015.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder(s) since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disorder.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The [date] VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Higher Initial Rating

The Veteran contends that he is entitled to a rating in excess of 50 for his major depressive disorder.  The Veteran was granted service connection for major depressive disorder in a May 2009 rating decision, with a 50 percent rating effective as of March 31, 2008.  For the reasons that follow, the Board concludes that an initial higher rating of 70 percent, but not higher, is warranted.

As an introductory matter, the Board notes that the Veteran's claim has previously been treated as simply entitlement to service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects numerous psychiatric diagnoses, including major depressive disorder, attention deficit disorder, and PTSD.  Therefore, the Veteran's claims have been recharacterized as one of service connection for any psychiatric disorder, to include major depressive disorder, social anxiety, attention deficit disorder, social anxiety and PTSD.  The issue has thus been restated on the title page of this decision.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  When a question arises as to which of two ratings under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  When the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of the "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's acquired psychiatric disorder has been rated under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for the General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, the criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the general rating formula are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442-43.  The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014), a GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score in the range of "21 to 30" represents behavior [that is] considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  DSM-IV.  A GAF score in the range of "31 to 40" represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score in the range of "41 to 50" illustrates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  A GAF Score in the range of "51 to 60" represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  However, the GAF score assigned in a case, like an examiner assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In an August 2008 VA treatment note, the Veteran complained of an inability to concentrate, ongoing for 3 or 4 weeks.  He also endorsed low energy, and stated his "interest was down", and that he felt drained after work causing him to sleep a lot.  He endorsed experiencing some nightmares and with flashbacks.  He reported having a 4 month old daughter and was doing "okay".  The clinician noted the examiner was friendly and cooperative and was looking for something to help him focus.  He was prescribed an increased dosage of Ritalin.

In September 2008, the Veteran underwent a VA examination.  The Veteran described symptoms, according to the examiner, that were indicative of depression as a direct result of his ongoing difficulties with physical limitations and chronic pain due to his service-connected wrist and back injuries.  The Veteran also described symptoms of PTSD, including painful, intrusive memories of traumatic experiences, such as "anything to do with the military or unexpected loud noises."  The Veteran reported that he avoided situations that he knew would cause him difficulties such as being around military settings or crowds, and endorsed a loss of interest in many previously pleasurable activities.  The report indicated the Veteran was emotionally walled off, numbed and detached from almost everyone as described in the chief complaint.  He also reported that he felt sad, depressed and anxious, and the examination further noted decreased mood, decreased energy, decreased interest, decreased self-esteem, sleep and appetite disturbance, difficulty with concentration and focus and some past vague suicidal ideation but no current suicidal plan or intent.  The Veteran also noted that he felt angry, irritable and impatient.  Further, the examination noted the Veteran was hypervigilant, still having to scan his perimeter and check out unexpected noises and startled quite easily.

The Veteran reported that he had been married twice, with his most recent marriage beginning 1 year prior.  The Veteran described attempts at social interactions, such as joining the Masonic Lodge and canoeing and fishing, but stated these were the only activities he engaged in without his wife.  The examiner diagnosed attention deficit disorder, depression and PTSD, and assigned a GAF score of 45.  

In a separate September 2008 VA treatment note, the examiner again noted the diagnosis of major depression, PTSD and ADHD by history.  The Veteran reported that he was currently unemployed having lost his job as an Army recruiter 2 weeks earlier.  He stated that he could not stay employed, and did not know what he was doing wrong.  The Veteran stated he kept his daughter while his wife went to work, and had joined the Masonic Lodge but had no social contact, other than with his wife.  Mental status examination revealed the Veteran was alert, nearly groomed and cooperative.  He made good eye contact during the interview, and his speech was spontaneous and without abnormality.  His mood was slightly depressed, but his affect was within normal range and intensity, and was appropriate to content.  The Veteran's thoughts were coherent, logical and goal directed and without delusions.  The Veteran denied auditory or visual hallucinations, and denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 47.

In April 2009, VA treatment notes reveal that the Veteran underwent a PHQ-2 screen for depression, which produced negative results.  Specifically, the Veteran denied having little interest or pleasure in doing things, or feeling down, depressed or hopeless.

In an April 2010 VA treatment note, the Veteran reported that he was a stay-at-home dad for his daughter, who accompanied him to the treatment visit.  He stated he was doing well on his medication and stimulants, and was sleeping well.  The Veteran reported that he remained nervous, but was able to better handle crowds and said he would not drink again.  The clinician diagnosed social anxiety, attention deficit disorder and tobacco use disorder and assigned a GAF score of 60.  The note also states without other explanation, "He plans to look for a less stressful job - but for now he'll briefly return to this job."

June 2010 VA treatment notes reported the Veteran had ongoing difficulty with anxiety, intrusive thoughts, and nightmares.  The note indicated the Veteran had been unable to maintain any significant employment and had numerous job changes with the longest civilian employment since release from active duty lasting 2 months.  This, according to the report, had caused significant stress in the marriage.  The Veteran also stated he had been unable to go in public, like to Wal-Mart, due to anxiety and stress, and had not developed friendships due to his stress and related isolation.

VA treatment notes indicate that from June 1to June 5, 2011, the Veteran was hospitalized with a discharge diagnosis of polysubstance dependence including opiates, history of PTSD, depression not otherwise specified, tobacco use disorder, and chronic pain.  The Veteran was assigned a GAF score of 29 at admission, and 51 at discharge.  The Veteran's ex-wife transported him to the hospital, voicing concerns that he was not taking his medication correctly, and that when he stayed at her house, he was "wired" and up all night, and over sedated during the day.

In an August 2013 VA examination revealed the Veteran was unemployed and homeless.  The examiner assigned a GAF score of 60, stating the Veteran did not meet the criteria for a DSM Axis I diagnosis.  The Veteran reported difficulty maintaining relationships, and the examiner stated that if the Veteran continued experiencing significant interpersonal difficulties after his economic circumstances improved, an Axis II diagnosis should be considered as a source of the Veteran's compromised GAF score.

On examination, the Veteran reported that he was still homeless, but staying with his uncle until he was able to secure another place to live.  He reported that his ex-wife tried to take care of him, but was unable and eventually asked him to leave.  The Veteran reported that he and his ex-wife divorced in 2010, his second divorce.  He stated that he and his first wife divorced because he pushed her away.  The Veteran reported that he tried the ROVER program, but that it "wasn't for him."  He stated that a man stole one of his pills, and he was accused of giving the pill away.  He stated he was not ready to be in the program because he didn't want to answer questions and had a difficult time focusing on homework assignments.  The examiner noted that the Veteran's medical records document the Veteran was discharged from the program for sharing medications of abuse with other residents, and was documented to have admitted this action.  His discharge diagnoses were Malingering, Personality Disorder not otherwise specified with Antisocial and Borderline Features, and Substance-Induced Mood Disorder and Opioid Dependence.  The records also show the Veteran reported not completing his homework assignments because writing was difficult due to the recurrence of a wrist injury he sustained playing football and because of memory problems.  The Veteran reported that he was frustrated because he had difficulty maintaining a home and forgot to pay his bills.  The Veteran stated he was managing his own finances with his father's help, and was learning to remember to write checks.  He expressed nervousness over living on his own.  He stated he had a reminder to take his medication.  He reported not cooking much, and ate out frequently, and did not make much of a mess, but had help from his young daughter with cleaning.

Regarding employment, the Veteran reported that his last job was as an Army recruiter, though he did not make it through the probation period.  He stated that his prior jobs did not last more than a month, as he was unable to sustain employment due to depression and pain.  He reported that he was unable to lift anything because of spinal and wrist injuries, and was fired from his last position because he was late frequently due to depression. 

The Veteran reported that his daily routine involved getting up and making his daughter breakfast, watching television, and taking his daughter to the park.  He noted having a friend who was also a Veteran who he saw about every other day.  He reported that he was trying to get custody of his daughter because he did not approve of his ex-wife's lifestyle.  He stated his daughter was his reason for living and motivation for getting up in the morning.  The Veteran denied suicide attempts since his last evaluation, but had an inpatient stay after taking too much medication and on another occasion was taken to the hospital by friends because he was not sleeping well or eating.  He stated that he had difficulty maintaining relationships and wanted to be alone, though he spoke to his daughter more than others.  He reported having 1 good day a week in the past month, and was trying to get involved in previously enjoyed activities, such as fishing.  He described his sleep as weird, stating he woke every 2 hours, and felt the less he slept, the better he functioned.  He stated his concentration was terrible, and was able to focus on projects with his daughter, but lost interest in paying bills.  He felt he was good at remembering numbers, but had trouble with names and directions.  He stated that when he did not have to care for his daughter, he did not get out of bed and sleep for up to 48 hours at a time, and bought a doggie door so he did not have to get up to let his dog out.  He reported that during these periods he did not always bathe, but did eat and eventually got out of bed due to physical pain.  He reported that he did not always answer the door when friends came by.

Further, the Veteran was alert and oriented to time, place a person and his grooming and dress were appropriate.  His mood and affect were within normal limits, and his thoughts were goal-directed.  His immediate and delayed recall was perfect, and his attention and concentration were good, as was his fund of general knowledge.

April 2013 VA treatment records reflect a GAF score of 50, while May 2013 records showed a GAF of 55.

December 2013 VA treatment records show the Veteran attended his appointment appropriate dressed and groomed, and had good eye contact and full range of affect.  The clinician noted the Veteran had a history of abusing substances, which the Veteran denied.  He reported increased anxiety and irritability, but had no suicidal or homicidal ideation.  He stated he slept well, generally getting 6 to 8 hours per night, and had no nightmares.  He noted continuing stress from his custody battle.

January 2014 VA treatment notes show the Veteran suffered from stress as a result of his relationship with his ex-wife.  The Veteran complained of poor memory, but stated his functional cognition was improved.  He reported he was unemployed, and spent his time caring for his daughter, attending medical appointments, and helping with the Wounded Warrior program.  He noted difficulty with memory, attention and time management but felt he was able to manage much better at that time with the use of strategies and tools, such as to-do lists, key holders, backpacks, planning ahead, keeping VA letters until his appointments, using alarms to remind him of appointments, etc.  The clinician determined the Veteran's cognitive/language disorder was mild and he had a good prognosis for improvement.

May 2014 VA treatment notes show the Veteran had his own home, and was receiving financial help from his father.  The clinician noted good eye contact, spontaneous speech, euthymic mood, with intact sleep, appetite and energy, and fair motivation.  The Veteran's thoughts were coherent, logical and goal-directed, and he had no suicidal or homicidal ideation, or auditory or visual hallucinations.

June 2014 VA treatment records show the Veteran reported severe depression, stating he did not see much future for himself.  He denied suicidal ideation, but endorsed feeling hopeless, anhedonia and amotivation.  He spent most of his time in bed or watching television, but did take care of his daughter.  He denied nightmares in the past, but was now having vivid nightmares.  He endorsed irritability and occasional isolation, though he had 2 friends he saw regularly and was trying to be more social.  He endorsed avoidance of conversations, movies and crowds, and endorsed road rage and exaggerated startle response.  He reported intrusive memories when alone, but felt calmer when with his daughter.  He endorsed vivid flashbacks with trauma-related hallucinations/illusions, intense physiologic distress/reactivity to cue, and diminished interest/participation in activities, and emotional numbing.

A September 2014 VA examination diagnosed the Veteran with unspecified depressive disorder.  The Veteran reported daily depressed affect, which he related to being forced out of the military.  He reported sleep disturbance, variable appetite and decreased energy.  He reported loss of interest in activities but also stated that he would love to do things if he had the energy.  He reported being the primary caregiver for his 5 year old daughter during the week, and was in the process of training a service dog, an activity requiring time, skill and patience.  The examiner explained that the diagnosis of unspecified depressive disorder was assigned because the symptoms of major depressive disorder had decreased.  The examiner determined the Veteran's level of occupational and social impairment was that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported living with his ex-wife because when he lived alone was not eating or taking his medications correctly.  He listed his father and friend as his support system, but denied having any hobbies.  He stated he interacted with his friend about twice a month and had recently visited a friend in Louisiana.  He reported that he usually spent his time taking care of his daughter, sleeping, going to VA appointments, and watching television.  He stated he sometimes went to dinner with his ex-wife and daughter, or grilled at the house as a family.  He shopped with his ex-wife or daughter, and he was training a service dog so he could bring the dog with him because he was anxious going alone.  He stated his ex-wife handled the household finances because he forgot to pay bills, but denied overspending.

The Veteran reported that he last worked in 2008 or 2009 because he was unable to function on the job and lost a contract.  He denied attempting to work since that time, stating his day to day life was hard enough and there was no way he could keep a job.  He stated his second divorce was due to his mood swings, adding that his appetite and sleep varied, and his energy was poor.  He stated he would love to "do things" but was too tired.  He noted loss of interest in activities, which worsened in the last 6 to 8 months.  He reported his concentration and short-term memory were terrible.  The examiner noted symptoms of depressed mood, anxiety and chronic sleep impairment.  

January 2015 VA treatment records show the Veteran reported feeling severely depressed, anhedonic, and irritable.  He reported that he snapped at people at work.  He stated that his daughter made him happy, but he was otherwise depressed.  He had PTSD symptoms of HV, nightmares, avoidance of cue and reactivity to them.  He reported that he still lived with his ex-wife and daughter, and was still feeling irritable but was not snapping as much.  His mood was more stable with medication, and his energy was fair, though he usually felt fatigue.  The report indicates the Veteran worked as a stay at home dad.

A July 2015 VA examination provided a diagnosis of unspecified depressive disorder, but noted the Veteran had a history of antisocial and borderline personality disorder traits.  The examiner felt there were some symptoms of exaggeration and conflicting reports of his level of functioning and/or level of impairment with some conflicting accounts of symptoms, calling into account the Veteran's credibility.  The examiner noted the over-reporting could be attributable to the Veteran's underlying personality disorder traits.  The examiner determined the Veteran's symptoms did not cause him total social or occupational impairment, and the symptoms were variable and at times complicated due to the Veteran's attempts to make himself appear more impaired.  The Veteran reported to the examination with his fiancé, who he had been in a relationship with for 6 months and who he lived with.  The Veteran reported that his daughter was living in Arkansas with her mother, and he was attempting to resolve custody/visitation issues.  The Veteran reported that he had 1 friend, but was closest to his fiancé.  He typically spent the day at home, but somtimes worked with plants or firearms, or went fishing for recreation.  The Veteran again asserted that he had not worked since 2009.  His symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbance or motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was on time to his appointment, and appropriately groomed and dressed.  He was cooperative and made appropriate eye contact.  His thoughts were logical and goal directed with no evidence of hallucinations or delusions during the interview.

The Veteran also submitted lay evidence in support of his claim.  In his June 2010 substantive appeal, the Veteran stated that although he watched his daughter on occasion, he and his wife also paid for daycare due to the severity of his condition.  The examiner concluded the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

For the period on appeal, the Board finds that a 70 percent disability rating is warranted.  At the August 2008 VA examination, the Veteran reported symptoms of decreased energy, loss of interest and excessive sleep, as well as nightmares and flashbacks.  The September 2008 examination, and April 2009 and June 2010 treatment notes revealed symptoms of painful, intrusive memories of traumatic experiences, avoidance of military triggers, hypervigilance, loss of interest in previously enjoyed activities, emotional numbing and isolation, sadness, anxiousness, and decreased energy, self-esteem, sleep, appetite, and difficulty with concentration.  He also reported vague suicidal ideation without plan or intent, as well as anger and irritability.  Notably, during the period on appeal, the Veteran has been unemployed stating that he was unable to maintain a job, partly, because of his depression and tardiness.  The August 2013 VA examination revealed the Veteran did not have his own home, but was staying with his uncle.  However, the Veteran on several occasions noted that he had trouble remembering to pay bills and relied on others to manage his finances, and had repeated complaints of difficulty remembering things such as names and directions.  When he was not caring for his daughter, however, the Veteran reported that he rarely left his bed, sometimes sleeping for days at a time and not bathing or answering his door when friends knocked.

The assigned GAF scores during the period on appeal ranged from 29 to 60.  Specifically, the Veteran was assigned a GAF score of 29, 45, 47, 50, 51, 55, and 60 (twice).  The score of 29 would seem to indicate serious impairment or inability to function in almost all areas, and the Board recognizes this score was assigned during the Veteran's admission to the hospital for psychiatric distress.  However, this score was only assigned one time, and increased to 51 only 4 days later.  The GAF score of 29 appears to be an isolated incident and not indicative of the Veteran's mental status during the period when considered as a whole.  Otherwise, the Veteran's GAF scores range from 45 to 60, representing serious impairment in social, occupational or school functioning, which is comparable to a 70 percent evaluation.

The preponderance of the evidence of record is against a finding that the Veteran's PTSD has resulted in total occupational and social impairment at any time.  At the August 2008 VA examination, the Veteran reported that he was doing "okay", and was friendly and cooperative towards the examiner.  Throughout the period on appeal, the Veteran has been the caretaker of his young daughter.  Moreover, he has maintained affect within normal range and intensity, logical and coherent thoughts, and appropriate grooming and appearance.  April 2010 VA treatment notes show the Veteran was better able to handle crowds and was choosing not to drink.  Though June 2010 treatment notes reflect that the Veteran denied friendships due to stress and related isolation, the Veteran maintained a strong relationship with his daughter who he was able to care for, including cooking for her and getting her to and from school.  Moreover, the Veteran was able to rely on family members for housing when he separated from his second wife, and reported at his August 2013 VA examination that he had a friend that he saw every other day, and expressed an interest in becoming involved in activities once his energy returned and again noted his friend and father as a source of support in September 2014.  In December 2013, the Veteran reported sleeping 6 to 8 hours a night and denied nightmares, and in January 2014, he reported using strategies and tools to improve functional cognition.  In May 2014, the Veteran had secured his own housing with the help of his father, and in July 2015 reported that he had a friend, and was engaged to be married, and also reported enjoying working with plants, shooting his firearms, and going fishing.  The Veteran was able to maintain relationships with family members and at least 1 friend, and was able to care for his young daughter, indicating the Veteran is not experiencing total occupational and social impairment.  The September 2014 examiner specifically concluded that the Veteran's psychiatric disorder did not result in total occupational and social impairment.  Given that the record evidence does not indicate a level of impairment to support a determination of total occupational and social impairment at any time, a 100 percent schedular rating is not warranted. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 70 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's psychiatric disorder is not inadequate.  The Veteran experienced depression, anxiety, loss of interest in activities, social isolation, and unemployment.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disorder; thus, the schedular evaluations are adequate to rate the Veteran's disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  


III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).
A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a) .

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id.   

Service connection is currently in effect for an acquired psychiatric disorder evaluated as 70 percent disabling, through this decision, postoperative residuals of a left and right wrist injury, rated as 20 and 10 percent disabling, respectively, hypertension evaluated as 10 percent disabling, and left and right wrist scars, both evaluated as 10 percent disabling.  The Veteran has a combined 80 percent rating and therefore meets the schedular criteria listed in 38 C.F.R. § 4.16(a).

In a September 2008 VA examination, the Veteran reported that he had tried working since his discharge from the Army but had difficulty functioning the work place because of his difficulty with depressive symptoms, as well as his frustration with his physical limitations.  Symptoms endorsed included difficulty with concentration and focus, irritability leading to his quitting jobs and being unable to function in the work place.  The examiner concluded that the Veteran's psychiatric disabilities, including attention deficit disorder, depression and PTSD, contributed to the Veteran' difficulty with irritability, concentration and energy, impairing his capacity to function in the workplace to the point that he was unable to continue working, becoming frustrated and quitting several jobs.
  
June 2010 VA treatment notes reported the Veteran had ongoing difficulty with anxiety, intrusive thoughts, and nightmares.  The note indicated the Veteran had been unable to maintain any significant employment and had numerous job changes with the longest civilian employment since release from active duty lasting 2 months.  

A July 2015 VA examination provided a diagnosis of unspecified depressive disorder, but noted the Veteran had a history of antisocial and borderline personality disorder traits.  The examiner felt there were some symptoms of exaggeration and conflicting reports of his level of functioning and/or level of impairment with some conflicting accounts of symptoms, calling into account the Veteran's credibility.  The examiner noted the over-reporting could be attributable to the Veteran's underlying personality disorder traits.  The examiner determined the Veteran's symptoms did not cause him total social or occupational impairment, and the symptoms were variable and at times complicated due to the Veteran's attempts to make himself appear more impaired.  

In a separate July 2015 VA examination, the Veteran was examined for his service-connected wrist disability.  The Veteran reported bilateral pain and stiffness and intermittent swelling in the bilateral wrists.  He noted discomfort in the elbows due to compensation.  He reported his hands and wrists were extremely sensitive to cold, which increased neuropathy and pain.  He noted difficulty with doorknobs, opening doors, any lifting, specifically over 10 pounds, gripping, driving more than 30 minutes, and typing or computer-type work for long periods.  The Veteran stated he was not able to hold cups and had difficulty putting on pants and belts.  The examiner noted the Veteran had not worked since 2009, and his last position of employment was as an Army recruiter.  The Veteran stated he was not able to hold canisters and therefore could not work in pest control, and could not install satellites due to his wrists, and therefore could not work for the satellite company.  He stated he was not able to type as a recruiter, and stated his medication further impacted his ability to drive.

The Veteran has also submitted lay evidence in support of his claim.  In a statement dated November 2009, the Veteran's supervisor at his position as an Army recruiter confirmed that he last worked in that position in September 2008, and noted the Veteran was terminated from the position due to lack of work and low production.

In a submission dated December 2009, the Veteran outlined his most recent 4 employment positions held.  Most recently, the Veteran stated that he worked as an Army recruiter from April 2008 to September 2008, working over 40 hours per week, and stated he lost 6 hours a month from illness.  Prior to that position, the Veteran reported working full time as a pest technician from October 2007 to December 2007, where he worked 40 hours a week, and lost 8 hours a month due to illness.  Prior to that position, the Veteran reported working installing satellite services 40 hours per week, from July to September 2007, and stated that he lost 6 hours a month due to illness.  Finally, the Veteran indicated that from May 2006 to June 2007 he worked as an army recruiter, working over 40 hours a week, and attributed 6 hours a month lost to illness.  

In a separate September 2008, the Veteran reported that he was currently unemployed having lost his job as an Army recruiter 2 weeks earlier.  He stated that he could not stay employed, and did not know what he was doing wrong.  

In his June 2010 substantive appeal, the Veteran stated that although he watched his daughter on occasion, he and his wife also paid for daycare due to the severity of his condition.

The Board finds the preponderance of the evidence weighs in favor of entitlement to a TDIU.  The Board notes the July 2015 VA psychiatric examiner determined that the Veteran's psychiatric disorders did not cause total occupational impairment, and noted that the Veteran was likely over reporting his symptoms so as to appear more impaired.  However, the July 2015 VA wrist examination explained that the Veteran's service-connected wrist disabilities cause him pain, prevented him from opening doors, lifting anything over 10 pounds, gripping, driving, holding cups, and dressing himself.  The examiner also noted that the Veteran had difficulty typing or working on a computer due to his wrist conditions.  Specifically, the examiner explained that the Veteran was unable to perform his previous jobs as an Army recruiter, in pest control, or installing satellites due to his wrists.  Moreover, regarding the Veteran's psychiatric disorders, the Veteran repeatedly stated to his doctors that he had been unable to work due to his depression and lack of energy, and at times was unable to care for his daughter and he and his ex-wife were to pay for additional child care.  Indeed, the Veteran's previous supervisor while he served as an Army recruiter, stated that the Veteran was terminated from the position due to lack of work and low production.  The Veteran has provided evidence that he has struggled to maintain a job, leaving or being fired from his last 3 jobs due to physical and mental disabilities, citing difficulties with concentration, energy, memory and motivation.  

The Board resolves all doubt in the Veteran's favor and finds that the Veteran is unable to secure and maintain gainful employment.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in 'relative equipoise, the law dictates that the Veteran prevails.'  Id.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to an initial 70 percent rating, but not higher, for an acquired psychiatric disorder is granted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


